DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
Priority
 	This application discloses and claims only subject matter disclosed in prior application no 12/116, 876, filed 05/07/2008, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 06/01/2022 and 06/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
 	Claims 21-50 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 21, the prior art fails to teach or suggest further inclusion of a system comprising: a microcontroller configured to: select, based on the received communication of information, a second selected primary coil from one of the first primary coil and the second primary coil to charge the battery of the portable device positioned on the surface depending on the received communication of information, wherein the second selected primary coil can be different from the first selected primary coil; operate the first drive circuit to apply alternating current to the second selected primary coil to receive additional information via the first sense circuit from the portable device positioned on the surface; and according to the additional information, using closed-loop feedback regulation, provide power inductively from the second selected primary coil to the receiver coil to power the receiver circuit and charge the battery of the portable device positioned on the surface at the power level of the second selected primary coil.
	Regarding claim 39, the prior art fails to teach or suggest further inclusion of a portable device comprising: wherein the portable device transmits inductive power with the first coil to deliver power to a first type of portable device at a first power level and with the second coil to deliver power to a second type of portable device different from the first type of portable device at a second power level; and Response to Ex Parte Quayle Action: May 5, 2022 a receiver circuit powered by the base unit in the second mode of operation, wherein the receiver circuit comprises: a receiver rectifier circuit including a rectifier and a capacitor, and a receiver communication and control circuit including a microcontroller to modulate the current in the first coil to communicate with the base unit while the receiver circuit is being powered by the base unit.
	Regarding claim 47, the prior art fails to teach or suggest further inclusion of a system comprising: a communication and control circuit, including a microcontroller coupled to the drive circuit and the sense circuit, configured to: select, based on the received communication of information communicated by the receiver circuit, at least one primary coil from the first primary coil and the second primary coil to be the selected at least one primary coil, wherein the selected at least one primary coil can be different from the activated at least one primary coil; and operate the drive circuit to apply an alternating current to the selected at least one primary coil to provide power inductively from the selected at least one primary coil to power the receiver circuit and to charge the battery of the portable device positioned on the surface. 
 	Regarding claim 50, the prior art fails to teach or suggest further inclusion of a portable device comprising: wherein upon powering and activation of the microcontroller by the base unit, the receiver circuit is configured to: communicate to the base unit a power parameter and a voltage or current value at an output of the receiver rectifier circuit induced by the primary coil; and periodically communicate to the base unit information corresponding to a presently induced output voltage or current of the receiver rectifier circuit to enable the base unit to regulate, using closed-loop feedback, the output voltage or current of the receiver rectifier circuit during the charging of the battery of the portable device; wherein the communication and control unit is configured to control the disconnect switch to disconnect the flow of current from the output of the receiver circuit to the battery during at least some of the communication with the base unit.
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        05/24/2022